Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on September 24, 2021 is acknowledged. Claims 6-9, 11-18, 21, 23, 35-48 and 41 have been canceled and claims 19-20, 34, and 53-54 have been withdrawn. New claim 55 is added. Claims 1-5, 10, 22, 24, 25, 29, 30, 49 and 55 are under examination in the instant office action. 
Applicants' arguments, filed on September 24, 2021, have been fully considered but they are not found to be persuasive or moot in view of a new ground of rejection necessitated by the amendments (newly added limitations, changing the scope of the prodrug compound and deleting rejected species, and new claim 55).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 22, 24-25, 29-30, 49  and 55 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/057866 (cited in the IDS filed on 1/20/2020) in view of CN 1465574 (cited in the IDS filed on 1/20/2020).
WO2016/057866 discloses nanoparticles comprising nucleoside analog reverse transcriptase inhibitor prodrug such as lamivudine prodrugs and carrier material (p2, lines 8-31). 

    PNG
    media_image1.png
    194
    180
    media_image1.png
    Greyscale
, wherein R is an C3-20 alkyl or alkyl chain of a fatty acid (e.g., caprylic acid, capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, arachidic acid, behenic acid, myristoleic acid, palmitoleic acid, sapienic acid, oleic acid, elaidic acid, vaccenic acid, linoleic acid, linoelaidic acid, a-linolenic acid, arachidonic acid, eicosapentaenoic acid, erucic acid, and docosahexaenoic acid) (p5, line 17-p6, lines 15).
WO2016/057866 discloses that the prodrugs and nanoformulated prodrugs (nanoparticles) provided extend the drug half-life, increase hydrophobicity, improved protein binding capacity and antiretroviral efficacy, which will benefit people who have to receive daily high doses or even several doses a day since lower dosage with less dosing frequency would not only decrease the side effects, but also be convenient to the patients (p5, lines 16-21). WO2016/057866 discloses nanoparticles comprising at least one surfactant wherein a "surfactant" refers to a surface-active agent, including substances commonly referred to as wetting agents, detergents, dispersing agents, or emulsifying agents and surfactants include poloxamers (pluronic® F68, F127), polyoxyethylene sorbitan fatty acid esters, polyvinyl alcohol (PVA), deoxycholic acid, hydroxypropyl methyl cellulose and dioctyl sodium sulfosuccinate, or combination thereof (p12, lines 26-p14, line 2). 
WO2016/057866 discloses pharmaceutical compositions comprising the nanoparticles   are formulated for administration with any pharmaceutically acceptable carriers such as water and oils and the concentration of the nanoparticles in the chosen medium may be varied and the medium may be chosen based on the desired route of administration of the pharmaceutical 
Furthermore, WO2016/057866 discloses that pharmaceutical compositions containing a nanoparticle as the active ingredient in intimate admixture with a pharmaceutically acceptable carrier can be prepared in dosage form for oral administration such as tablets (e.g., coated and uncoated, chewable), gelatin capsules (soft or hard), lozenges, troches, solutions, emulsions, suspensions, syrups, elixirs, powders/granules (e.g., reconstitutable or dispersible) gums, and effervescent tablets and dosage forms for topical administration such as creams, gels, ointments, salves, patches and transdermal delivery systems (p21, line 3-20). The tables are solid composition and the gel or gelatin capsule is a semi-solid composition.


CN 1465574 discloses L-nucleoside prodrugs of the following formula (I), which are anti-HBV lamivudine analogues and have improved liver tissue distribution and reduced gastrointestinal side effects (abstract, p2, summary of the invention in Translation, and claims 1-4)

    PNG
    media_image2.png
    134
    186
    media_image2.png
    Greyscale
wherein B is 
    PNG
    media_image3.png
    165
    373
    media_image3.png
    Greyscale
 , R is hydrogen or 
    PNG
    media_image4.png
    30
    148
    media_image4.png
    Greyscale
, R1 is C1-C20 alkyl,   and R2 is H or F
For examples, the following compounds are disclosed in CN 1465574 (claims 3, 5, 7, and 13): 

    PNG
    media_image5.png
    145
    560
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    159
    710
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    163
    717
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    121
    616
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    149
    644
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    140
    686
    media_image10.png
    Greyscale

CN 1465574 also discloses the subgenus of the following formula (claims 4-5 and p9, compound of formula III):

    PNG
    media_image11.png
    189
    228
    media_image11.png
    Greyscale
 wherein R1 is butyl, pentyl, hexyl, heptyl, and octyl (e.g., 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, wherein R1 is octyl).

	CN 1465574 also teaches that the compound is formulated into dosage forms such as tablet, powders, granules, capsules, oral solutions or injections, which further comprise one or more pharmaceutically acceptable carriers including surfactants and adsorption carriers (p3, para 3-4 in Translation). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare various nanoparticle formulations  such as injectable formulations and dispersions for the prodrugs of anti-HBV lamivudine analogues taught by CN 1465574 because WO2016/057866 teaches that nanoparticle formulations of similar lamivudine prodrugs provided extend the drug half-life, increase hydrophobicity, improved protein binding capacity and antiretroviral efficacy and decrease the side effects due to lower dosage with less dosing frequency in the treatment HIV infection.  One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that resulting nanoparticle formulations 
As to claim 49, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed prodrug compounds by substituting the hydrogen of both hydroxyl and amino groups with the same fatty acid moiety (ester moiety) because of the following reasons.  CN 1465574 already discloses both moieties could be modified with prodrug moiety for preparing prodrugs of anti-HBV lamivudine analogues with improved liver tissue distribution and reduced gastrointestinal side effects and specifically discloses the following compound: 
    PNG
    media_image5.png
    145
    560
    media_image5.png
    Greyscale
.  Thus, the skilled artisan would have been capable of preparing similar prodrug compounds having both hydroxyl and amino groups modified with the same fatty acid moiety taught by WO2016/057866 on the reasonable expectation that the resulting prodrug compounds would have similar properties as taught by the prior art. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.  
Response to Applicants’ arguments
Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  
Applicants argued that the prodrug compounds of WO'866 are based on the drug lamivudine and the instant claims do not encompass any prodrugs of lamivudine. Also, Applicants 
In response to applicant's arguments against WO’866 individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is important to note that in an obvious rejection, it is not necessary that one reference addresses any limitation in a particular claim but that the references, when combined, do so.
In this case, CN 1465574 already discloses prodrugs of both lamivudine (
    PNG
    media_image13.png
    178
    203
    media_image13.png
    Greyscale
) and 5-fluoro substituted analogue (
    PNG
    media_image14.png
    206
    221
    media_image14.png
    Greyscale
) (see page 9) and discloses the following compound: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, which is the same compound as 16th compound in claim 1 (see the first compound at the third page of claim 1). Indeed, Claim 1 as amended does not limit to the prodrugs having double prodrug moieties, but still encompasses 
    PNG
    media_image15.png
    410
    582
    media_image15.png
    Greyscale
)
In addition, CN 1465574 already discloses prodrugs of both lamivudine and claimed 5-fluoro-lamivudine analogues, which are further modified in both -OH and –NH moieties, and teaches those prodrugs have improved liver tissue distribution and reduced gastrointestinal side effects. Furthermore, WO2016/057866 teaches that nanoparticle formulations of similar lamivudine prodrugs provided extend the drug half-life, increase hydrophobicity, improved protein binding capacity and antiretroviral efficacy and decrease the side effects due to lower dosage with less dosing frequency in the treatment HIV infection.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare various nanoparticle formulations  for the prodrugs of anti-HBV lamivudine analogues taught by CN 1465574. One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that resulting nanoparticle formulations comprising the prodrugs of anti-HBV lamivudine analogues taught by CN 1465574 would have similar improvements in bioavailability and efficacy as taught by WO2016/057866 in the absence of evidence to the contrary. 
As to the argument that WO’866 fails to teach a solid or semisolid composition,  WO’866 disclose nanoparticle in lyophilized solid as Applicants acknowledged. Also, WO’866 teaches that .  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611